Citation Nr: 1540141	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  09-32 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for postoperative claw foot (pes cavus) with hammertoe deformities, left foot, has been submitted and, if so, whether entitlement to service connection is warranted.

2.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for postoperative claw foot (pes cavus) with hammertoe deformities, right foot, has been submitted and, if so, whether entitlement to service connection is warranted.

3.  Entitlement to service connection for sural hypertrophic neuropathy, left lower extremity, to include as secondary to service-connected status postoperative left foot with a complete tarsal coalition and benign bony lesion and degenerative changes.

4.  Entitlement to service connection for sural hypertrophic neuropathy, right lower extremity, to include as secondary to service-connected status post stress fracture with degenerative changes, right foot.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active service from August 1987 to March 1988.

These matters are before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of these matters is now with the Detroit, Michigan RO.  In March 2010 a hearing was held before a decision review officer (DRO); a transcript of the hearing is of record.  In June 2013 the Board remanded the matters for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he incurred sural hypertrophic neuropathy, and left and right lower extremities, as a result of his military service.  In the alternative, he contends that these disabilities were caused or permanently aggravated by his service-connected bilateral foot disabilities.  

The December 2014 VA examination report addressing the issues of service connection for sural hypertrophic neuropathy of the lower extremities do not provide an opinion adequate to allow the Board to make an informed determination.  The December 2014 VA examiner noted that she reviewed the conflicting medical evidence and "...cannot resolve this issue without [resort] to mere speculation."  She further recommended that the question "be referred to the appropriate specialty, neurology" and later in her report also suggested that the question also be referred to an orthopedic specialist.  She pointed out that the Veteran has a long history of leg-dependent sensorimotor polyneuropathy with features primarily of demyelination, with a clinical phenotype suggestive of Charcot-Marie-Tooth disease type IA.  Given, however, that his mother has similar complaints, the concern also remains whether he may have Charcot-Marie-Tooth disease type X.  The Veteran stated that he had not had orthopedic follow-up since his initial surgeries in 2000 and 2001.  

Governing caselaw provides that an opinion that declines to address a medical question posed on the basis that a response would be based on speculation and does not include an explanation why that is so is, in essence, a non-opinion, and inadequate for rating purposes.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such is the case here, and since the VA examiner has suggested seeking appropriate specialties (neurology and orthopedics), a remand is necessary.  The Board notes that the Veteran's representative has requested a remand for purposes of obtaining the opinions from the specialists recommended by the 2014 VA examiner.  

As previously noted, statements of the Veteran's representative, the January 2001 record, and the April 2003 VA physician's letter, and the more recent September 2015 Informal Hearing Presentation, all suggest that the Veteran's bilateral pes cavus is secondary to his bilateral lower extremity neuropathy.  As the AOJ's determination on the claims of entitlement to service connection for left and right lower extremity sural hypertrophic neuropathy could impact the petitions to reopen claims for entitlement to service connection for pes cavus/hammertoes, the pes cavus/hammertoes claims are inextricably intertwined with the bilateral lower extremity neuropathy claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Likewise, the matter of a TDIU is inextricably intertwined with the outcome of the service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered) and should be readjudicated.  

Lastly, it appears the AOJ in the most recent (February 2015) supplemental statement of the case (SSOC) failed to readjudicate the issue of entitlement to service connection for sural hypertrophic neuropathy, right lower extremity, to include as secondary to service-connected status post stress fracture with degenerative changes, right foot.  On remand, the AOJ should readjudicate this matter and issue an appropriate SSOC.

Accordingly, the case is REMANDED for the following action:

1.  Please obtain any outstanding medical evidence relevant to the claims on appeal, including any updated VA treatment records.

2.  Please obtain medical opinions from (1) a neurologist and (2) an orthopedist (with examination(s) only if deemed necessary by the opinion provider(s)), with respect to the likely etiology of the claimed bilateral lower extremity sural hypertrophic neuropathy.  The entire record should be provided to the appropriate medical specialty advisors for review.  

(a) After reviewing the record, each medical specialty advisor (a neurologist and an orthopedist) should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right or left lower extremity neuropathy disability, to include sural hypertrophic neuropathy, was caused or aggravated by the Veteran's military service.  

(b) In addition, each specialty advisor (a neurologist and an orthopedist) is requested to opine as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed right or left lower extremity neuropathy disability, to include sural hypertrophic neuropathy, was caused or aggravated by any of the Veteran's service-connected disabilities, to specifically include his bilateral foot disabilities.  

(c) For any congenital or developmental lower extremity neurological condition (including Charcot-Marie-Tooth disease) that preexisted military service, each specialty advisor (a neurologist and an orthopedist) is requested to identify such and opine as to:

i. Whether any congenital or developmental lower extremity neurological condition (including Charcot-Marie-Tooth disease) is a congenital disease or a congenital defect (for VA compensation purposes, the term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature; and
ii. Whether it is at least as likely as not (50 percent probability or greater) that any congenital disease (not a defect) was permanently aggravated (worsened) by the Veteran's active military service; and 
iii. Whether it is at least as likely as not (50 percent probability or greater) that any congenital defect (not a disease) was subject to a superimposed injury or disease in service which resulted in additional disability; and
iv. Whether the Veteran's pes cavus is a feature of Charcot-Marie-Tooth disease, as indicated by the December 2014 VA foot examination report.

The specialists should provide a complete rationale for all opinions provided.

3.  After the development requested above has been completed to the extent possible, the AOJ should review the record and readjudicate the Veteran's claims for entitlement to service connection for right and left lower extremity sural hypertrophic neuropathy; entitlement to TDIU; and the petitions to reopen claims for entitlement to service connection for postoperative claw foot (pes cavus) with hammertoe deformities, right and left feet).  If any claim on appeal remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative an opportunity to respond. The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




